Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

THIS AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED SALE AND SERVICING
AGREEMENT, dated as of May 22, 2009 (this “Amendment”), is entered into in
connection with that certain Second Amended and Restated Sale and Servicing
Agreement, dated as of April 18, 2008 (such agreement as amended, modified,
supplemented, waived or restated from time to time, the “Agreement”), by and
among NEWSTAR CP FUNDING LLC, a Delaware limited liability company, as the
seller (together with its successors and assigns in such capacity, the
“Seller”), NEWSTAR FINANCIAL, INC., a Delaware corporation (together with its
successors and assigns, the “Company”), as the originator (together with its
successors and assigns in such capacity, the “Originator”), and as the servicer
(together with its successors and assigns in such capacity, the “Servicer”),
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (together
with its successors and assigns, “Wachovia”), as the Swingline Purchaser, each
of the Institutional Purchasers, Conduit Purchasers and Purchaser Agents party
thereto, WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company
(together with its successors and assigns, “WCM”), as the administrative agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”), and as the WBNA Agent (together with its successors and assigns in such
capacity, the “WBNA Agent”), U.S. BANK NATIONAL ASSOCIATION, a national banking
association (together with its successors and assigns, “US Bank”), not in its
individual capacity but as the trustee (together with its successors and assigns
in such capacity, the “Trustee”), and LYON FINANCIAL SERVICES, INC., a Minnesota
corporation, doing business as U.S. Bank Portfolio Services, not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”). Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement.

R E C I T A L S

WHEREAS, the parties hereto previously entered into the Agreement;

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENTS.

The definition of “Termination Date” in Section 1.1 of the Agreement is hereby
amended to replace the date “June 1, 2009” therein with the date “July 15,
2009”.



--------------------------------------------------------------------------------

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

Except as specifically amended hereby, the Agreement shall remain in full force
and effect. All references to the Agreement shall be deemed to mean the
Agreement as modified hereby. This Amendment shall not constitute a novation of
the Agreement, but shall constitute an amendment thereof. The parties hereto
agree to be bound by the terms and conditions of the Agreement, as amended by
this Amendment, as though such terms and conditions were set forth therein.

SECTION 3. REPRESENTATIONS AND WARRANTIES.

Each of the Originator, the Seller and the Servicer represents and warrants with
respect to itself as of the date of this Amendment as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly executed and delivered by it;

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(f) it is not in default under the Agreement; and

(g) there is no Termination Event, Unmatured Termination Event, or Servicer
Default.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT.

This Amendment shall become effective on the date on which each party hereto has
delivered a duly executed signature page hereto to the Administrative Agent (or
other evidence of execution, including facsimile signatures, satisfactory to the
Administrative Agent).

SECTION 5. MISCELLANEOUS.

This Amendment may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement.

The descriptive headings of the various sections of this Amendment are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.

This Amendment may not be amended or otherwise modified except as provided in
the Agreement.

The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

Whenever the context and construction so require, all words used in the singular
number herein shall be deemed to have been used in the plural, and vice versa,
and the masculine gender shall include the feminine and neuter and the neuter
shall include the masculine and feminine.

This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE SELLER:   NEWSTAR CP FUNDING LLC   By:   NewStar Financial, Inc.,     its
Designated Manager   By:  

/s/ JOHN KIRBY BRAY

  Name:   John Kirby Bray   Title:   Chief Financial Officer THE ORIGINATOR AND
SERVICER:   NEWSTAR FINANCIAL, INC.   By:  

/s/ JOHN KIRBY BRAY

  Name:   John Kirby Bray   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND THE WBNA AGENT:   WACHOVIA CAPITAL MARKETS, LLC  
By:  

/s/ JASON POWERS

  Name:   Jason Powers   Title:   Director WBNA:   WACHOVIA BANK, NATIONAL
ASSOCIATION   By:  

/s/ RAJ SHAH

  Name:   Raj Shah   Title:   Managing Director THE SWINGLINE PURCHASER:  
WACHOVIA BANK, NATIONAL ASSOCIATION   By:  

/s/ RAJ SHAH

  Name:   Raj Shah   Title:   Managing Director



--------------------------------------------------------------------------------

THE TRUSTEE:   U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity
but solely as Trustee   By:  

/s/ RALPH J. CREASIA, JR.

  Name:   Ralph J. Creasia, Jr.   Title:   Vice President THE BACKUP SERVICER:  
LYON FINANCIAL SERVICES, INC., d/b/a U.S. Bank Portfolio Services not in its
individual capacity but solely as Backup Servicer   By:  

/s/ JOSEPH ANDRIES

  Name:   Joseph Andries   Title:   Senior Vice President